UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TULIO SERRATA DOCKET NO.: CV-21-3669
Plaintiff,

-against-

COMPLAINT

COUNTY OF SUFFOLK, SUFFOLK COUNTY
POLICE DEPARTMENT, CHIEF OF DETECTIVES
GERARD GIGANTE, in his individual and official
capacity, LIEUTENANT MICHAEL A. CROWLEY,
in his individual and official capacity, POLICE
COMMISSIONER GERALDINE HART, in her
individual and official capacity and JOHN DOES 1-10,
in their individual and official capacities

JURY TRIAL IS DEMANDED

Defendants.
---- ---- X
Plaintiff Tulio Serrata by and through his attorneys, the LAW OFFICES OF FREDERICK

 

-—K. BREWINGTON, as and for his Complaint, against the Defendants, states and alleges as follows:
PRELIMINARY STATEMENT |

Ll. This is a civil action seeking monetary relief (including past and on going economic

loss), compensatory and punitive damages, disbursements, costs and fees for violations of the

Plaintiff's rights, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq. (as amended), Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000(d) et seq., 42

U.S.C. §§1981, 1983, and 1988, New York State's Human Rights Law, Executive Law Art. 15, Civil
Service Law § 75-b

2, Specifically, the Plaintiff alleges that the collective Defendants engaged in

discrimination and retaliation and negligently, wantonly, recklessly, intentionally and knowingly

sought to and did wrongfully deprive Plaintiff of the appropriate employment position and title and
pay through acts that were taken against Plaintiff because of his race, color, and national origin, and
opposing discrimination. These acts resulted in misrepresentation, misinformation, negative impact
regarding Plaintiff, humiliation, embarrassment, depravation of job opportunities, loss of income and
retirement benefits, permanent injury and harm and other results which continue to mount.

3. Specifically, the Plaintiff alleges that the collective Defendants engaged in
discrimination and retaliation and negligently, wantonly, recklessly, intentionally and knowingly
sought to and did wrongfully deprive Plaintiff of the appropriate employment position and title and
pay through acts that were taken against Plaintiff because of his race, color, and national origin, sex,
disability and opposing discrimination. These acts resulted in misrepresentation, misinformation,
harassment, character assassination, negative impact regarding Plaintiffs, humiliation,
embarrassment, depravation of job opportunities, permanent injury and harm and other results which

continue to mount.

— 4, Plaintiff alleges-that the collective Defendants, directly acted and/or allowed its —

agents, employees, representatives and/or officers to act maliciously and unconstitutionally, enacting
discriminatory policies, which caused Plaintiff to suffer the following injuries:
. Violations of his various statutory rights, including those protected by Title VII of
the Civil Rights Act of 1964, Article 15 of the Executive Law of the State of New
York (Human Rights Law) §§ 290 and 296, Nassau County Human Rights Law,
Civil Service Law § 75-b, ;
. Violations of his Constitutional rights under the Fourteenth Amendment to the
United States Constitution (Fourteenth Amendment) in violation of 42 U.S.C. §
1983, and violations of 42 U.S.C. § 1981;

, Complete, temporary, or partial loss of reputation;

. Loss of benefits, pay, and future income;
. Prolonged alteration of employment and/or temporary/partial alteration of
employment opportunities; and

° Diminished capacity, incurring special, monetary, and compensatory damages.

5. Said acts were done knowingly with the consent and condonation of the COUNTY
OF SUFFOLK, SUFFOLK COUNTY POLICE DEPARTMENT (hereinafter “SCPD” or
“DEPARTMENT”), GERARD GIGANTE, in his individual and in his official capacity,
LIEUTENANT MICHAEL A. CROWLEY, in his individual and in his official capacity,
GERALDINE HART, in her individual and in her official capacity with the express purpose of
targeting, injuring and silencing the Plaintiff, and generally violating his rights as protected by the
United States and New York State Constitutions, and federal and state statutes, rules and regulations.

JURISDICTION AND VENUE

6. The jurisdiction of this Court is invoked under 28 U.S.C. §§1331 and 1343.

7, This Court is requested to exercise pendant jurisdiction with respect to Plaintiff's
“State law claims pursuant to BUS.CS 1367. Be

8. Venue in the Eastern District of New York is proper under 28 U.S.C. §1391, based
on the fact that Plaintiff resides in Suffolk County, New York and the Defendants are conducting
business in the State of New York, specifically Suffolk County. Upon information and belief the
individual Defendants reside in the Eastern District of New York.

9. Prior hereto, on June 12, 2019, Plaintiff was asked, and consented, to provide
testimony at the Government Operations, Personnel, Housing & Information Technology Committee
of the Suffolk County Legislature while employed by COUNTY and SCPD regarding discriminatory

employment practices of Suffolk County and SCPD.
filed.

10. On May 14, 2020 Plaintiff dual filed Charge of Discrimination Case No. 10207976
against Defendants with the New York State Division of Human Rights (hereinafter "NYSDHR")
and Charge of Discrimination Case No. 16GC002954 against Defendants with the EEOC asserting
his wrongful discrimination due to the Defendants' animus on the basis of Plaintiff's race, color, and
national origin and asserting that he has been retaliated against by Defendants after testifying before
the Suffolk County Legislature.

11. On March 31, 2021, Plaintiff received a Notice of Right to Sue Within 90 Days,
issued by the U.S. Department of Justice with regard to EEOC Charge No. 16G-2020-02954 (copy
annexed hereto as Exhibit “A”). As of the filing of this complaint, ninety days from the date of
receipt of the Notice of Right to Sue has not yet passed.

PARTIES

—— 12. ‘Plaintiff, Tulio Serrata (hereinafter “Plaintiff” or “Serrata” or “Mr. Serrata”), at-all

times relevant in this Complaint, is a Hispanic (Latino) male with brown skin originating from
Puerto Rico, and is a citizen of the United States of America. Plaintiff is employed by the Suffolk
of Suffolk in the Suffolk County Police Department and currently holds the rank of Detective
Sergeant. Plaintiff resides in the County of Suffolk, State of New York.

13. During all times relevant to this Complaint the Defendant COUNTY OF SUFFOLK
(hereinafter “SUFFOLK” or “COUNTY”) was and is a municipality of the State of New York.
Upon information and belief, the COUNTY oversees, maintains, manages/supervises, and controls
several departments, agencies and employees, including but not limited to, the SCPD, GERARD

GIGANTE, LIEUTENANT MICHAEL A. CROWLEY, GERALDINE HART (and JOHN DOES
1-10), and was and is the employer of members of the SUFFOLK COUNTY POLICE
DEPARTMENT. COUNTY is an employer within the definition of the New York State Executive
Law, Title VII, is a public employer within the definition of Civil Service Law § 75-b, and employs
well over 15 employees.

14. COUNTY receives and utilizes federal funds and assistance in the conducting of its
policing functions within the County of Suffolk. Such funds include but are not limited to $286
million dollars in federal aid under the American Rescue Plan, to help prevent layoffs and avoid the
planned budget cuts to the Police Department and Public Safety among others; $696,000 in
Department of Justice funding for the SCPD's human trafficking unit, and $2.1 million of funds is
dedicated to complying with a federally mandated overhaul of the police department's records
management system are among some fo th Federal funds received by the COUNTY OF SUFFOLK

and SCPD.

15. During all times relevant in this-Complaint the Defendant SUFFOLK. COUNTY. -—

POLICE DEPARTMENT is an agency of the COUNTY OF SUFFOLK and operates under the
direction and on behalf of Defendant COUNTY.

16. DEFENDANT, GERARD GIGANTE (hereinafter “GIGANTE”), is the Chief of
Detectives for the Suffolk County Police Department and is sued in his individual and official
capacity, and was at all times herein mentioned supervising members of the Suffolk County Police
Department, and was employed by the COUNTY OF SUFFOLK under the direction of Defendants,
COUNTY. GIGANTE was at all times relevant to this complaint acting in furtherance of the scope
of his employment, acting under color of law, to wit under color of statutes, ordinances, regulations,

policies, customs and usages of the State of New York and/or the COUNTY OF SUFFOLK.
17. DEFENDANT, LIEUTENANT MICHAEL A. CROWLEY (hereinafter
“CROWLEY”), is a Lieutenant for the Suffolk County Police Department and is sued in his
individual and official capacity, and was at all times herein mentioned supervising members of the
Suffolk County Police Department, and was employed by the COUNTY OF SUFFOLK under the
direction of Defendants, COUNTY. CROWLEY was at all times relevant to this complaint acting
in furtherance of the scope of his employment, acting under color of law, to wit under color of
statutes, ordinances, regulations, policies, customs and usages of the State of New York and/or the
COUNTY OF SUFFOLK,

18. DEFENDANT GERALDINE HART is the Commissioner for the Suffolk County
Police Department and is sued in her individual and official capacity, and was at all times herein
mentioned supervising members of the Suffolk County Police Department, and was employed by
the COUNTY OF SUFFOLK under the direction of Defendants, COUNTY. HART was atall times
- relevant to this complaint acting in furtherance of the scope-of her employment, acting under color: -~
of law, to wit under color of statutes, ordinances, regulations, policies, customs and usages of the
State of New York and/or the COUNTY OF SUFFOLK,

19, DEFENDANTS JOHN DOES 1-10 (who are currently not known by name by
Plaintiff, but who are know by Defendants) are sued in their individual and official capacities
(hereinafter collectively referred to as “DEFENDANT POLICE OFFICERS” or “DEFENDANT
OFFICERS”) The DEFENDANT OFFICERS were at all times acting in furtherance of the scope of
their employment, acting under color of law, to wit under color of statutes, ordinances, regulations,

policies, customs and usages of the State of New York and/or the COUNTY OF SUFFOLK.
FACTUAL ALLEGATIONS
A HISTORY OF DISCRIMINATION AND PROMISES TG CHANGE

20. According to an email dated May 9, 2019 from Carolyn Weiss, Senior Trial Attorney
ofthe Employment Litigation Section Civil Rights Division, the United States Justice Department
“conducts monitoring of the Suffolk County Police Department ("SCPD") pursuant to a consent
decree that was entered in U.S. v. Suffolk County E.D.N.Y. 83-C-2737). That consent decree is
grounded in Title VII of the Civil Rights Act of 1964, as amended. Specifically, the consent decree,
which is a publicly filed document, covers disparate treatment and disparate impact discrimination
against African Americans, Hispanics and women in all SCPD employment practices. Given the
scope of the consent decree, {the Justice Department] reviews the SCPD’s employment practices
through the lens of equal employment opportunity based on race, ethnicity and gender.”

21. That Consent Decree was approved and entered by the Court on September 12, 1986.

‘In the Consent Decree, while the COUNTY expressly denies that it-had discriminated against .-

women, Blacks or Hspanics, it acknowledges that certain of its selection criteria and personnel
practices and the substantial under-representation of women, Blacks and Hspanics in the SCPD
could support an inference that discrimination had occurred. This Decree and acknowledgment
covered hiring and promotions.

22.  TheConsent Decree expressly prohibits the County (including SCPD) from engaging
in any further discrimination (Decree, | 2), requires monitoring by the United States of the
COUNTY's compliance with the Decree (Decree, ff] 32-35), and provides that the Court retain
jurisdiction of the United States' action against the COUNTY for the purpose of implementing the

relief provided in the Decree, as well as "to effectuate Suffolk County's full and complete compliance
with Title VII." (Decree, { 37)

23. In addition to the 1986 Consent Decree, the SUFFOLK COUNTY POLICE
DEPARTMENT has been and continues to be the subject of another Federal Consent Decree which
was entered into in the form of an Agreement on or about January of 2014. The focus of this
Agreement was on serious shortcomings identified and confirmed within the SUFFOLK COUNTY
POLICE DEPARTMENT in its dealings, interactions and contacts with members of the
Hispanic/Latino communities of Suffolk County.

24. Part of that Agreement was focused on ensuring that “SCPD will maintain
implementation of a comprehensive policy prohibiting discrimination, including the denial of
services, on the basis of race, color, ethnicity, national origin, religion, or sexual orientation in the
SCPD police practices.”

25. Further, that Agreement between Suffolk County and the United States Justice

‘Department required that the “SCPD will maintain and implement a policy that promotes bias-free -

policing and equal protection in its hiring, promotion, and performance assessments processes.
Officers who have a history of engaging in biased policing practices will not be entitled to
promotional opportunities, except as required by collective bargaining laws and Civil Service Law,
rules and regulations.”

26. — Plaintiffis a bilingual Latino man who is a graduate of Suffolk Community College
where he maintained a Deans List GPA while obtaining an Associates in Applied Sciences in

Criminal Justice. Plaintiff resides in the County of Suffolk.
27. This Federal Complaint is filed in light of the unresponsiveness, insensitivity,
continued employment discrimination and retaliation to which Plaintiff has been and continues to
be subjected, since reporting his employment experiences during testimony at the Government
Operations, Personnel, Housing & Information Technology Committee of the Suffolk County
Legislature while employed by COUNTY and SCPD on June 12, 2019.

PLAINTIFE’S EMPLOYMENT WITH THE COUNTY OF SUFFOLK

28. Plaintiff was hired by Defendant COUNTY into the Suffolk County Police Academy
in December 1998 through a minority equal hiring program. After being elected Vice President of
his Academy class, Plaintiff graduated and was hired by SCPD in June of 1999. At all times during
his employment with COUNTY and SCPD, and to this day with COUNTY and SCPD, Plaintiff
performed his duties in an exemplary fashion. Plaintiff's exemplary work was achieved despite the

fact that his work environment initially began, and has become increasingly more, discriminatory,

-~-hostile and abusive.

29. Since joining the COUNTY and SCPD, Plaintiffhas worked various assignments and
is presently assigned to the Fourth (4th) Precinct as one of only three (3) Latino Detective Sergeants
in the SCPD.

30. In 2017, after scoring 98.7 out of a possible 100 on the civil service Sergeants
examination, Plaintiff was promoted to the rank of Sergeant. While waiting for his earned
promotion, Plaintiff requested assignment in the First (1*) Precinct which is the busiest precinct in
the County.

31. Subsequently, Plamtiff was promoted. His request for transfer was granted and Mr.

Serrata then excelled during his time in the First (1) Precinct.
32. Following Plaintiff’s promotion to Sergeant, over the past three (3) years, he has been
passed over for five (5) different promotional positions for which he was qualified. Those positions,
for which Plaintiff was more than qualified, would have provided Plaintiffa position in a specialized
command unit where he would earn a greater salary, prestige and have a greater impact upon public
safety.

33. Ineach instance Plaintiff was passed over in favor of a Caucasian male. None of the
promotions for which Plaintiff was passed over allowed his performance or ability for the new
position to be based upon an objective score.

34. Despite Plaintiff's excellent qualifications and performance in the employ of
DEFENDANTS, Plaintiff is currently assigned to the Fourth (4") Precinct which not only is not a
Specialized Command, but, is the least active and least financially rewarding precinct in the County.

35. Plaintiff's qualifications and experience dictate that he would undoubtedly be more
effective to SCPD, and the COUNTY in the busiest of Precincts, in a Specialized Command -
handling cases involving defendants posing the greatest risks to the public. Any failure to so assign
him to such units and work creates and heightens public safety issues.

36. On July 31, 2017, after four months in his supervisory position with the First (1°)
Precinct, Plaintiff applied for a promotion to the position of Detective Sergeant. The Inspector of
Plaintiff's Command, Matthew Lewis who is now an Assistant Chief in the Chief of Detectives
Office, wrote that Plaintiff had a very good background for the promotional position and could

further benefit from additional supervisory training. Plaintiff was not promoted at that time.

10
37. Defendant’s excuse for not promoting Plaintiff was based upon Plaintiff's “mere four
months” of supervisory experience as reported by Commanding Officer Matthew Lewis. However,
Salvatore Gigante, the Caucasian male to whom the position of Detective Sergeant was handed, was
merely a probationary Sergeant for only four (4) months, with no supervisory experience. He was
still on probation. Plaintiffwas informed that he would be placed into a pool of candidates for future
consideration when a position becomes available.

38. This documented example of one standard for the Latino Mr. Serrata, allegedly
“experience” in this instance, and the fact that no such standard or barrier exists for the Caucasian
Mr. Gigante, is a prima facie example of Defendants discriminatory employment practices.

39. On November 19, 2018, although there were no openings posted, Plaintiff applied
for a position in Homicide in order that the Department be made aware of his interest in working in
Homicide. Plaintiff was aware that Detective Sergeant Lesser was retiring and his position would
- be open in January of 2019.- Plaintiff was not promoted at-that time,

40. Here again, the position was filled by a Caucasian male. In this instance, Plaintiff
was informed that the selection cannot be considered discriminatory because Plaintiff applied for a

position that was not yet open. It is common practice, as noted in Respondents argument for not

promoting Mr. Serrata in his July 2017 application for Detective Sergeant, for an application to be

placed into a pool for a later time. Here again the discriminatory contradictory behavior and
subsequent arguments of Respondents are on full display. Respondent's first argument is that
although Mr. Serrata was not promoted to the position of Detective Sergeant in Homicide, he was
placed into a pool for future consideration for a promotion to a position not yet open, and therefore

there is no discrimination. The second argument is that because Mr. Serrata put himself into a pool

11
for future consideration for a promotion to a position not yet open, when he is denied that promotion,
there can be no discrimination because he applied for a position not yet open. Defendants would
have us accept the following: 1) being denied for an open position and put in a pool for an unopen
position is not discriminatory. 2) being denied for an unopened position because you put the
application in a pool is also not discriminatory. This is a perfect inescapable circle of discriminatory
practice where Respondents contend and expect this Court to accept this process which allows
unqualified Caucasian male Salvatore Gigante to be given the open position in the first argument and
Caucasian male Joe Isnardi, with zero (0) experience in Homicide given the unopened position in
the second (2nd) argument and this process cannot be questioned by Latin Mr. Serrata as
discriminatory.

41. On November 30, 2018 transfer Order 18-263 was released for Detectives and
Detective Sergeants interested in transferring to the District Attorney’s Office. On that same date,
‘transfer Order 18-264 was released for Police Officers interested in becoming Detectives. Within
a few days of the release of these Orders Plaintiff applied for the position of Detective Sergeant
within the District Attorney’s Office.

42. Order 18-263 states in pertinent part, "The District Attorney Section anticipates an
opening for Detective Sergeant and several Detectives in the near future. Applications are limited
to those currently holding the designation of Detective."

43. | This Order was for a transfer into a Detective Sergeant position within the District
Attorney Section. This position is a supervisory position and the applicant needs to have supervisory

experience such as that of a Sergeant.

12
44. —_ Historically, the District Attorney Section Detective Sergeant position includes huge
overtime potential, a fact well known in the SCPD. This is a fact known by GIGANTE, HART,
CROWLEY, SCPD and the COUNTY.

45, In 2018, the two District Attorney Section Detective Sergeants earned $308,502.00
and $336,708.00. This puts them in the highest echelon in earnings in the SCPD, more than most if
not all of the highest ranking officials in the department.

46. Supervisory experience is required as the District Attorney section is a Detective
Squad in the Detective Division and in order to supervise detectives, a Detective Sergeant is
required. Detective is a designation, not a rank. Sergeant is a supervisory rank. Therefore,
according to the Order 18-263, the mere designation of Detective is insufficient to allow a transfer
to the position of Detective Sergeant within the District Attorney's Section.

47. At the time of his application Mr. Serrata had twenty (21) years tenure with SCPD,
ten (10) years in the Detective Division, and-was a Sergeant for one-year eight months (1 year 8
months) as supervisory Sergeant at the time of his application for Detective Sergeant in the District
Attorney Section.

48. — Following his application, Plaintiff, the only Latin/Hispanic to apply for the position,
was neither interviewed, nor promoted at that time. To date Mr. Serrata has never received an
interview for the position of Detective Sergeant of the District Attorney Section.

49. Salvatore Gigante (hereinafter referred to as “S. Gigante’), a Caucasian male and
believed to be related to Defendant GIGANTE also applied for this position on the same day as
Plaintiff. Mr. $. Gigante was not appropriately in the hiring pool because he was ineligible for the

position as he did not hold the rank of either Detective or Detective Sergeant. This was a fact well

13
known to GIGANTE, HART, CROWLEY, SCPD and the COUNTY.

50. Subsequently, just a week later, on December 6, 2018, transfer Order 18-270 was
issued allowing Sergeants interested in being promoted to Detective Sergeant to apply for promotion.
Plaintiff previously applied, was eligible, and was not promoted at that time.

51. Mr. S. Gigante, the Caucasian male who received the promotion to Detective
Sergeant within the District Attorney Section had only twelve (12) years tenure with SCPD, well
under two (2) years experience as a detective, and only four (4) months of probationary experience
as a Sergeant. In other words, Mr. S. Gigante experience as a detective and his extremely limited
experience supervising in the Detective Division do not compare to Mr. Serrata's experience. The
Order did not permit the application by Mr. 8. Gigante, no less the awarding of the position. He was
only a Sergeant and, therefore, unqualified to apply for, and unqualified to supervise in the Detective
Division, the job he was chosen for.

52. ~~ Given that Mr. S. Gigante had been in-the position as.a probationary. Sergeant .for
approximately 4 months, his hiring was an apparent violation of New York State Civil Service Law
Section 61(2).

53. On December 18, 2018 five (5) individuals were interviewed for the position of
Detective Sergeant within the District Attorney’s Office. Not only was Plaintiff not one of the
individuals interviewed, but Salvatore Gigante, who was neither a Detective nor a Detective

Sergeant, and in fact was still on Probation as a Sergeant at the time of the release of Order 18-270,

was granted an interview.

14
54. Mr. 58. Gigante's interview took place December 18, 2020 approximately three (3)
weeks after the aforementioned Orders were released. Additionally, in further contrast from Mr.
Serrata, Mr. Gigante's interview was unique in that it was conducted with the inclusion of the
Commanding Officer of the District Attorney Section.

55. Commanding Officers do not normally attend panei interviews. Commanding
Officers may, however, attend interviews for a Specialized Squad in the District Attorney Section.
Solely because of the discriminatory practices of the County and SCPD, because of the attempts at
manipulating and contradicting the Orders and rules pertaining to promotions, the less qualified
Caucasian male Salvatore Gigante was promoted over Plaintiff with far more qualified experience.

56. Salvatore Gigante’s interview, contrary to the General Squad interview Plaintiff
received in July of 2017, was attended by the Commanding Officer of the District Attorney’s Office.

57. This was an express interview for a Specialized Command, a Command for which

~~ Plaintiff was never permitted to interview. On or about December.21,.2018, a mere three (3) days

after his interview, Salvatore Gigante received a transfer to the District Attorney’s Office pending
the January 2, 2019 promotion to Detective Sergeant in the District Attorney’s Office, the most
lucrative position in Suffolk County.

38, Knowing that the hiring and appointment of Mr. 8. Gigante was discriminatory and
a violation of law, the Police Commissioner, DEFENDANT HART, wrote the Office of the County
Executive to seek ratification of this abuse of authority and violative hiring and appointment. The
Police Commissioner wrote the letter to the Suffolk County Executive’s Government Liaison Officer

on January 29, 2019 stating in relevant part:

15
“Dear Ms. Keyes:
J respectfully request that the County Executive propose the
attached legislative resolution approving the appointment of
[Mr. GIGANTE] to Detective Sergeant in the Suffolk county Police
Department pursuant to section A6-3 of the Suffolk County Code.
The proposed resolution will allow the Suffolk County Police
Department to fill a currently vacant position. . .. “

59. In this letter DEFENDANT HART demonstrated that she was well aware of
violations which had taken place in the appointment of Mr. S. Gigante, and to cover that violation
and allow this transfer to stand, notwithstanding Mr. S. Gigante’s transfer a month before, contrary
to the Order that disallowed his application for a job that, as a non-Detective Sergeant, he was
facially unqualified for.

60. OnFebruary 11, 2019, then Presiding Officer Du Wayne Gregory spoke with Suffolk

County Police Commissioner Geraldine Hart about the process followed in the hiring of the

Detective Sergeant in the District Attorney’s Office.

61. During that conversation, Mr. Gregory and Commissioner Hart discussed the failure . —-.

of SCPD to conduct an interview with Plaintiff. Then Legislator Gregory followed up that
conversation on February 26, 2019 with a conversation with District Attorney Tim Sini regarding
the failure of the SCPD to conduct an interview with Plaintiff.

62. Thereafter, upon information and belief GIGANTE, HART, SCPD and the
COUNTY attempted thwart an investigation being conducted by the Suffolk County Legislature
through its Special Counsel, Joel Weiss, Esq. On May 8, 2019 David Kelly, as counsel to the
Suffolk County Attorney, wrote to Mr. Weiss and made the following statement:

“In view of the foregoing, we respectfully urge you to refrain from any

further investigation of this matter in lieu of and in deference to the review
of this matter by the Civil Rights Division without creating any possible

16
impediments or obstruction to the fair and impartial process underway.”
63. According to Mr. Weiss:

Mr. Keiley’s letter is wrong on all counts. In simple terms, in the DOJ’s

view, there is no conflict with the DOJ’s separate and different function.

They “do not review or have authority to act on nepotism or whistleblower

related activity per se”. This Legislature does have that authority. Further,
the DOJ does not view this investigation as an impediment to their review.

Mr. Kelley’s letter is as inaccurate on this issue as it is in relation to the
USDOI Civil Rights Division issue. There is no conflict of interest and
Chapter 77-3 of the Suffolk County Code in no way addresses this.

64. As part of his work as Special Counsel, on April 17, 2019 Mr. Weiss sent letters to
the Suffolk County Police Commissioner (DEFENDANT HART), Chief of Detectives
(DEFENDANT GIGANTE) and Salvatore Gigante asking them to be interviewed and to cooperate
with his investigation. Each of them failed and refused to respond, no less cooperate.

65. This selection was an abuse of authority, was discriminatory and totally contrary to
the proper process and procedure within the Department. Following Plaintiff's testimony against
the discriminatory employment practices of the COUNTY and SCPD, Plaintiff attempted to transfer
out of his low paying, low activity, and below his qualifications position in the Fourth (4") Precinct
to a position where he would be justly compensated and his talents would be put to better use in
serving the public safety. Each time Plaintiff sought to be promoted his efforts were thwarted by

GIGANTE, HART, CROWLEY, SCPD and the COUNTY who all authorized this action and took

no action to prevent it.

17
66. Onlyafter Legislator Gregory’s intervention, and waiting nearly a year and ahalf, was
Plaintiff promoted to the rank of Detective Sergeant on March 5, 2019. However, Plaintiff was not
moved into a Specialized Command handling intricate long term cases as per his qualifications.

67. Rather, Plaintiff was essentially demoted. Plaintiff was transferred from the busiest
Precinct in the County to the Fourth (4") Precinct, General Command, which is slowest Precinct in
the County. GIGANTE, HART, CROWLEY, SCPD and the COUNTY all authorized this action
and took no action to prevent it.

68. After being requested to do so, and after providing notice of the request and being
granted permission to do so, Plaintiff testified on June 12, 2019 at the Government Operations,
Personnel, Housing & Information Technology Committee of the Suffolk County Legislature.

69. _—_— Plaintiffs sworn testimony was in regard to the failure of the COUNTY to interview
him for the position of Detective Sergeant within the District Attorney’s office, and instead add new
~ Orders by passing candidates of color, allowing the hire of the least qualified applicant, and nephew
of Suffolk County Chief of Detectives Gerard Gigante, Salvatore Gigante, a Caucasian male.

70. In his personal appearance before the Legislature where his race and color were
apparent, he was recognized as an aggrieved party. Present to witness his testimony was Defendant
HART. In his testimony before the Suffolk County Legislature the following discussion took place:

LEG. LINDSAY: Mr. Serrata, thank you very much for coming in. Thank you for your

service to the County and to your community. My question is did you file a union grievance or any
type of labor grievance?

DETECTIVE SERGEANT SERRATA: No, I did not.

LEG. LINDSAY: Is there an opportunity for you to do that? That would be the natural place,
I would think, that this would be settled.

18
DETECTIVE SERGEANT SERRATA: It is my understanding that the union has filed a
grievance regarding this incident.

LEG. LINDSAY: But why wouldn't you file one yourself, because it's -- you were — you are
the aggrieved,

DETECTIVE SERGEANT SERRATA: I did not file a grievance. I initially didn't want --
I wanted nothing to do with this incident. I was upset personally, I was insulted. I felt that I was
deserving, and that's pretty much about it.

71. Then, apparently based on his name and appearance, Mr. Serrata was asked a
question about his ability to speak Spanish. Then Legislator Trotta made the inquiry, stating::

CHAIRMAN CALARCO: Okay. Legislator Trotta.

LEG. TROTTA: Do you speak Spanish?

DETECTIVE SERGEANT SERRATA: Yes, I do.

LEG. TROTTA: Thank you. Okay.

72. However, Plaintiff was further discriminated and retaliated against, as he was refused

~~ three (3) positions within SCPD for which he was more than minimally qualified. In each instance, .—-. .- .-

the position was secured by a Caucasian male with less experience than Plaintiff. Two of the three
positions were never even posted. GIGANTE, HART, CROWLEY, SCPD and the COUNTY all
authorized this action and took no action to prevent it.

73. Notonly were Defendant’s aware of this retaliation against Mr. Serrata for testifying
against the discriminatory employment practices of Defendants, but Defendant GIGANTE, as
Division Chief, personally reviewed and signed all of Mr. Serrata’s transfer request applications.

74, Defendants GIGANTE, HART, SCPD and the COUNTY all authorized this action
and were well aware of the process in which Salvatore Gigante applied for and sought to have the

rules changed concerning his seeking to be appointed in the Office of the District Attorney.

i9
75. County law required the Suffolk County Legislature to vote on whether to grant a
nepotism waiver to 8. Gigante. This was a fact that GIGANTE, HART, CROWLEY, SCPD and the
COUNTY knew and were well aware of .

76. After Special Counsel Joel Weiss, who was hired by the Legislature, concluded that
Salvatore Gigante secured the job even though he lacked the minimum qualifications for the
position, the Legislature did not approve the waiver. This is another fact that Defendant GIGANTE
was well aware of.

77. Thereafter and after Plaintiff testified before the Legislature, it was GIGANTE who
had authority, power and decision process of all promotions and transfers of Detectives in the
Suffolk County Police Department, including Plaintiff.

78. Defendants GIGANTE, HART, CROWLEY, SCPD and the COUNTY all knew that

Plaintiff sought promotions and transfers after he testified, but used their power, influence and

~ authority to deny each and-every promotion and transfer. Plaintiff sought as a form of further

discrimination and retaliation against Plaintiff.

79. On March 2, 2020 the position for which Plaintiff applied and was discriminated
against because of his race, color, and national origin and retaliated against following his testimony
against the discriminatory practices of SCPD and the COUNTY, was Detective Sergeant in
Homicide. This position was never posted.

80. Plaintiff did not need to apply for this particular position as his application of
November 19, 2019 was still valid. However, Plaintiff was not notified of or interviewed for the

opening of this Homicide position.

20
81. The Homicide position was given to Joseph Isnardi, a Caucasian male with no
experience in homicide. His lack of homicide experience is in stark contrast and pales in comparison
to Plaintiffs five (5) years as a detective in Homicide, two (2) years assisting Homicide Detectives,
two (2) years supervisory work, and more than one (1) year as Detective Sergeant supervising
detectives.

82. On March 16, 2020, the next position for which Plaintiff was discriminated against
because of his race, color, and national origin and retaliated against following his testimony against
the discriminatory practices of the SCPD and the COUNTY was Detective Sergeant in the Narcotics
Division. Here, the position was given to Sean Hanley, a Caucasian male who did not attain the rank
of Detective Sergeant and had limited experience as a Sergeant. As previously stated, Plaintiff was
a Sergeant since March of 2017 before being promoted to Detective Sergeant in March of 2019,

This was certainly more experience than the Caucasian male who was given the position.

83. Thereafter, on March 23, 2020, the position-for which Plaintiff was discriminated -

against because of his race, color, and national origin and retaliated against following his testimony
against the discriminatory practices of the SCPD and the COUNTY, was again for an unposted
position of Detective Sergeant in the Homicide Division. This time, the position was given to Ron
Leli, a Caucasian male with only one (1) year experience as Sergeant, and a meager two (2) months
as Detective Sergeant.

84. Furthermore, Mr. Leli was given this promotion approximately two weeks following
Detective Sergeant John Kempf being confined to bed with what would become a terminal illness.
With this short window, and no notice given, Plaintiff had no opportunity to even inquire about this

position. As above, Plaintiff's experience far outweighs that of the Caucasian male who was given

21
the position.

85. This level of blatant, overt discrimination by SCPD and COUNTY greatly shook and
upset Plaintiff. Plaintiff excels at his job, and has excelled at his job since entering the Police
Academy more than twenty one (21) years ago. However, the realization that he would not be
judged by the irreproachable merits of his work, but rather discriminated against because of his race,
color, and/or national origin, not only caused Plaintiff to doubt his ability to receive a well deserved
promotion, but he now questioned his ability to be treated fairly in any aspect of his job, which is
one of the most dangerous occupations in existence, where trust of his co-workers, supervisors and
team is paramount.

86. It became abundantly clear to Plaintiff that these repeated denials of career
advancement were race and color based and further, were direct responses to his testimony of June
12,2019 outlining a specific incident of the COUNTY and SCPD’s continued overtly discriminatory
employment practices.

87. Defendant GIGANTE has been and continues to be a subject of an Internal Affairs
investigation into an allegation of misconduct in a promotional process overseen by his office.

88. The allegations arise from facts that a sergeant who was seeking promotion to
detective sergeant obtained five pages of questions and answers that were prepared for use in an
interview-based selection process. The Internal Affairs investigation is reviewing the facts about this
cheating scandal and is ongoing. Upon information and belief, GIGANTE, HART, CROWLEY,
SCPD and the COUNTY all were fully aware or should have been fully aware of this violation and

took no action to prevent it.

22
89. —_ Inaddition to his rank and work record, Plaintiffis President of the Hispanic Society,
the fraternal organization of Hispanic law enforcement officers aimed at opposing discrimination
and combating racial disparities within the Suffolk County Police Department. GIGANTE, HART,
CROWLEY, SCPD and the COUNTY all were aware of the Hispanic Society and Plaintiff’s
involvement in that organization.

90.  Inhisrole as President of the Hispanic Society, Plaintiff is a highly visible member
of Hispanic police community and the SCPD. In evaluating how an outstanding twenty one (21) year
veteran Hispanic member of SCPD is treated, Plaintiff realized that he must confront the
discriminatory employment practices of GIGANTE, HART, CROWLEY, SCPD and the COUNTY
and the way in which he has been negatively impacted emotionally and financially.

91. Plaintiff has been consistently deprived of a position in a Specialized Command, in
spite of his qualifications, because he is a Hispanic man, and GIGANTE, HART, CROWLEY,
SCPD and the COUNTY all authorized these actions and took no action to prevent the continuing
discrimination against him as well as the retaliation which is ongoing.

92. Onor about the last week of March 2020, Plaintiff spoke with his Union President,
James Gruenfeld regarding the discriminatory employment practices of SCPD and the COUNTY.

93. Plaintiff complained of the way in which he was repeatedly being passed over and
not notified of open positions within SCPD for which he was eligible and more than qualified.
Plaintiffexpressed his concerns ofa possible conflict of interest as the Union represents both himself
and individuals who were wrongfully promoted over him because of his race, color, and national

origin.

23
94. — Plaintiff was then informed by Mr. Gruenfeld that he would speak with Union
attorney Paul Linzer regarding his Complaint.

95. On March 25, 2020, Paul Linzer contacted Plaintiff on behalf of the Union and
declined investigating his Complaint. Rather, he informed Plaintiff that he had no case or basis to
complain because he was not fired from his position, nor disciplined following his testimony before
the Legislature, and therefore had not experienced any retaliation.

96. Mr. Linzer further advised Plaintiff that he had no whistle-blower status as there was
no substantial and specific danger to public health and safety. After repeatedly asking Plaintiff what
his next actions may be, Mr. Linzer informed Plaintiff that he would need to speak with another
attorney, Steve McQuade, and the two would contact him shortly.

97. On April 1, 2020 Paul Linzer and Steve McQuade telephoned Plaintiff. Mr. Linzer
informed Plaintiff that the Union was pursuing a lawsuit on behalf of Salvatore Gigante against
DuWayne Gregory: “Plaintiff continually voiced his opposition and concern of a possible conflict
of interest because of his testimony at the Legislative Committee regarding Salvatore Gigante’s
involvement in the discriminatory and improper practices of the COUNTY and SCPD. Mr. Linzer
eventually informed Plaintiff that he may indeed have to recuse himself from representing Plaintiff
somewhere down the road. Mr. Linzer continued to give legal advice by asserting that Plaintiff
experienced no discrimination or retaliation as Plaintiff was neither fired from my job nor
disciplined.

98. As of the filing of this Complaint, Plaintiff has not been contacted by Defendants

COUNTY or SCPD regarding any investigation into the actions of SCPD and/or COUNTY, or to

seek any details as to how Plaintiff has been, and continues to be, discriminated against. These

24
continued discriminatory practices have hindered Plaintiff's ability to function as effectively in his
job and perform his duties to his highest ability. Plaintiff continues to be challenged to function as
he is capable of functioning, earning as he is able to earn and advance as he should be advancing fut
for his race, color and ethnicity and his discriminatory treatment as set out above.

99. Not only were these matters not fully investigated, they were treated as unimportant
events, The County, Union President and the Union Attorneys each made no real effort to evaluate
the discriminatory employment practices continually executed by SCPD and COUNTY, or the effect
these practices have on the environment in which Plaintiff is expected to work.

100. Further, Plaintiff was discouraged from raising the wrongful treatment he received
from his Union by being told that there is nothing to complain about because he still have ajob. This
statement was not only false, misleading but demeaning, and was a threat.

101. Plaintiffhas reported his abusive and discriminatory treatment to the Suffolk County
~ Legislature and Suffolk County officials, all of whom are well-aware of the wrongful treatment to
which Plaintiff has been subjected due to his race, color and ethnicity.

102. Plaintiffis concerned that since testifying against GIGANTE, HART, CROWLEY,
SCPD and the COUNTY regarding their discriminatory employment practices and asking that
something be done, he has been subjected to continued and unwarranted discriminatory practices
including denying him the positions and income he deserves based upon his qualifications and the
quality of his work.

103. Since Plaintifftestified before the Suffolk County Legislature, Defendant CROWLEY
has continued to require additional and more documentation in order for Plaintiff to seek and obtain

payment for his overtime hours worked. This treatment is unique to Plaintiff and is not required of

25
other White Detectives. This treatment is condoned and accepted by GIGANTE, HART, SCPD and
the COUNTY, all of whom authorized these actions and took no action to prevent them.

104. Further, Defendant CROWLEY has purposefully withheld approval and the granting
of authority for Plaintiff to be paid his overtime pay despite his paperwork, which is in excess of
what others are required to file, being provided and filed in a timely and prompt fashion.

105. Defendant CROWLEY, in taking these actions, intentionally sought to and is seeking
to impact Plaintiffs’s financial well being and further harm plaintiff knowing that he has complained
and raised issues about mistreatment, discrimination and retaliation. This withholding of Plaintiff's
overtime pay is not consistent of how White Detectives and Officers have been treated.

106. Upon information and belief, this treatment by CROWLEY is and was known by
GIGANTE, HART, SCPD and the COUNTY all authorized these actions and took no action to
prevent them. |

107. On April 26,2021, Detective Sergeant Serrata was scheduled to work his normal
9:00 A.M. to 5:00 P.M. shift, when he received a work related phone call at 4:15 A.M. from Sergeant
Bender. The call advised Mr. Serrata of a Grand Larceny where evidence was recovered at three
separate locations. Mr. Serrata issued orders to maintain the scene as per protocol, instructed
Detectives Turansky and Maynes to respond and headed to the scene himself. Mr. Serrata was now
working in his capacity as a SCPD Detective Sergeant.

108. Enroute to the scene while stopped at a light, Mr. Serrata was rear ended causing
him to sustain injuries to his head, neck and back. He was transported to Stony Brook Hospital

where he was treated for his injuries and later released.

26
109. Thereafter on May 17, 2021, Defendants, in their continued retaliation against Mr.
Serrata, declared that the accident involving Mr. Serrata on his way to a crime scene after receiving
a call and issuing orders was not work related, and closed his workers compensation case thereby
causing Mr. Serrata to incur medical bills for performing his job function.

110. It is a well known fact, known by GIGANTE, HART, CROWLEY, SCPD and
COUNTY that Plaintifftestified against SCPD and COUNTY at the Legislative Hearing. Plaintiff's
qualifications are also well known, as are the lack of qualifications of those Caucasian males given
promotions and choice of assignments over him. It is also a well known fact that Plaintiff is
seriously impacted by the impunity with which GIGANTE, HART, CROWLEY, SCPD and
COUNTY operate in their blatant discrimination and retaliation against him.

111. The hostile treatment and callous attitude to which he was and continues to be

subjected following his testimony before the Suffolk County Legislature is consistent to a pattern

of hostility that has continued in the SCPD against persons of color, including but not limited to ..—-

Black and Brown members of the SCPD. It was magnified when Plaintiff came forward, testified,
and began asking for fairness in the employment practices of the COUNTY and SCPD. This clear
retaliation taken against Plaintiff is a further attempt to create an unwelcome work environment for
him.

112. The wrongful treatment to which Plaintiff has been subjected and the harm caused

by that treatment is on going.

27
AS AND FOR A FIRST COUNT
TITLE VII, CIVIL RIGHTS ACT of 1964, 42 U.S.C. § 2000e

113. Plaintiff repeats and reiterates the allegations set forth in paragraphs 1 through 112
inclusive of this Complaint, with the same force and effect as though fully set forth herein.

114. Defendant COUNTY, through their agents and employees, discriminated against the
Plaintiff in his employment based on Plaintiff's race, color, national origin and retaliated against him
for opposing discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e, as amended.

115.  Plaintiffis and continues to be qualified for each and every position he as sought to
be promoted into. He as been the victim of discrimination based on his race, color and ethnicity in
no less than seven (7) different promotional positions or transfers positions for which he was
qualified.

116. Plaintiff sought to be promoted into assignments and units, however he was denied
those positions and Caucasian persons with lesser qualifications were afforded those slots. Those

position and person to whom they were provided, include but are not limited to:

NAME POSITION
- Ron Leli Homicide Division
- Sean Hanley Narcotics Division
- Greg Schlere Narcotics Division
- Joseph Isnardi Homicide Division
- Salvatore Gigante District Attorney Section

28
117. The act of repeatedly promoting others including Officers Gigante, Handley, Leli,
Isnardi, and Schlere to Detective Sergeant in Specialized Units is humiliating and embarrassing when
the entire Police Department is aware that Mr. Serrata is the better performing officer and has not
been selected for Promotion because he is Latino and not Caucasian.

118. Plaintiff has been subjected to differential treatment based on his race, color and
ethnicity and has been the victim of retaliation for his opposition to discrimination and wrongful
treatment of himself and other persons of color, including but not limited to Latino persons.

119. Asadirect result of said acts, Plaintiff has suffered and continues to suffer loss of
income. Plaintiff suffered loss of other employment benefits and continues to suffer distress,
humiliation, embarrassment as a resuit of the differential and discriminatory treatment and hostile
work environment.

120. Asa direct result of aforementioned acts, Plaintiff has been deprived of his rights,

“deprived of his freedoms, physically and mentally harmed.-Plaintiff has been forced to seek redress -—

in the courts rather than capitulating to the previously mentioned abuse, ridicule, and discrimination.

121. Plaintiff has been subjected to humiliation, ignominy, loss of title/status, untimely
removal from his position, and removal! from his assignment. As aresult, Plaintiff has experienced
a diminution in his quality of life.

122. Plaintiff was refused status, transfer, benefits, resources and trust awarded to other
employees who were similarly situated, excepting the fact that they are not Black, Brown or Latino.
Were Plaintiff a white person, rather than a Latino man, he would not have been subjected to the
adverse employment actions, denial of promotions, denials of transfer, subjected to low paying work

assignments, falsely advised that he had no basis to complain, and retaliated against and subjected

29
to the intense abuse and humiliation that continues.

123.  Plaintiffhas incurred incidental fees/damages, loss of pay, loss of benefits, and other
damages/ injuries due to COUNTY’s unlawful discrimination.

124. Further, once Plaintiff protested such unequal and unlawful treatment, Defendants
SCPD and COUNTY through their agents, employees and servants, retaliated against him by
creating and continuing his harmful placement, denying him advancement and promoting less
qualified Caucasian persons over him and, subjecting Plaintiff to more and greater financial and
emotional harm.

125. Asadirect result of said acts, Plaintiff has suffered, and continues to suffer, loss of
income, loss of wages, loss of benefits, loss of retirement benefits, loss of longevity, loss of status,
loss of opportunities, distress, humiliation, embarrassment, emotional trauma, and damage to his
reputation as alleged in the preceding paragraphs of the within Complaint.

126. That by reason of the foregoing, Plaintiff Serrata is now suffering and will continue
to suffer irreparable injury and monetary damages has been subjected to economic losses and
emotional injury, distress, pain, suffering, loss of self-esteem, self-doubt, disgrace, public
humiliation, embarrassment, inconvenience, anxiety and frustration, and, thus, has been damaged
in excess of five million ($5,000,000.00) dollars, as well as costs and attorney's fees.

AS AND FOR THE SECOND COUNT
42 U.S.C. § 2000(d) (Title VI)
127. Plaintiff repeats and reiterates the allegations set forth in paragraphs 1 through 126

inclusive of this Complaint, with the same force and effect as though herein fully set forth herein.

30
128. Defendant COUNTY through its agents and employees, discriminated against
Plaintiff based on race, color and ethnicity while receiving federal assistance which violates Title
VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000(d) et seq.

129. Defendant COUNTY, through their agents and employees, discriminated against the
Plaintiff in his employment based on Plaintiff's race, color, ethnicity and retaliated against him for
opposing discrimination. In violation of his rights, Plaintiff was excluded from nondiscriminatory
employment in COUNTY. Plaintiff was denied obtaining and holding different positions in his
employment and receiving the additional pay, options, opportunities and benefits he would have
earned during his employment in those positions , and was personally discriminated against and
retaliated against by Defendant COUNTY through their agents and employees based on his race and
color.

130. The Defendant COUNTY and its members created a hostile work environment
against Plaintiff through intentional-acts of discrimination~and retaliation. The hostile work -
environment caused Plaintiffto suffer abuse, harassment, embarrassment, and suffering based on his
race, color and ethnicity. Other white employees were not subject to the hostile work environment
to which the Plaintiff was subjected, instead they were provided promotions and transfers which
allowed them to advance themselves and their careers.

131. Asa direct result of said Defendants’ acts, Plaintiff has suffered and continues to
suffer loss of status, opportunities, diminished employment, loss of income, loss of other
employment benefits, and has suffered and continues to suffer distress, humiliation, embarrassment,
great financial expense and damage to his reputation. As a result of Defendants’ acts, Plaintiff

suffered, and is entitled to damages sustained to date and continuing in excess of five million

31
($5,000,000) dollars as well as costs and attorney’s fees.
AS AND FOR THE THIRD COUNT
42 U.S.C, § 1983 - FOURTEENTH AMENDMENT EQUAL PROTECTION
DISCRIMINATION BASED ON RACE, COLOR AND ETHNICITY, FAILURE TO
INTERVENE AND RETALIATION

132. The Plaintiffrepeats, reiterates, and re-alleges each allegation contained in paragraphs
1 through 131 of this Complaint with the same force and effect as though fully set forth herein.

133. Defendants GIGANTE, HART, CROWLEY, and JOHN DOES 1-10, discriminated
against the Plaintiff in his employment based on Plaintiff's race, color and ethnicity, in violation of
the Fourteenth Amendment to the United States Constitution.

134. The Defendants GIGANTE, HART, CROWLEY, and JOHN DOES 1-10 collectively
and each one of them individually have engaged in actions and abuses which violate and deny
Plaintiff his rights as provided under the Fourteenth Amendment of the United Stated Constitution
violating his Fourteenth Amendment right of equal protection and due process in discriminating
against Plaintiff because of and account of his race, color and ethnicity, |

135. Defendants' infringement upon and violation of Plaintiff's rights protected under the
Fourteenth Amendment of the United States Constitution was and is intended to place a chilling
effect upon the exercise of such rights by Plaintiff and other persons as is their right as provided by
the U.S. Constitution to exercise such rights.

136. The Defendants GIGANTE, HART, CROWLEY, SCPD and JOHN DOES 1-10

made decisions to discriminate against, and violate the rights of Plaintiff individually and in

collusion with each other.

32
137. Defendants GIGANTE, HART, CROWLEY, and JOHN DOES 1-10, as state actors,
acting under color of law, proximately caused the deprivation of Plaintiff's federally protected rights,
secured by the Fourteenth Amendment, as well as federal legislation, such as Title VII and §1981.

138. Specifically, GIGANTE, HART, CROWLEY, and JOHN DOES 1-10 all authorized
this action and took no action to prevent it and deprived Plaintiff Serrata of the equal protection of
the law, refused to transfer him and provide protections against harm, denied him promotions and
titles his being Latino, denied transfer to Plaintiff knowing that doing so was causing him
irreparable harm, and commenced to engage in acts of retaliation against Plaintiff in violation of the
Fourteenth Amendment, §1981, Title VI and Title VII.

139. Plaintiffwas also denied reassignment without due process because of his race, color
and ethnicity, in violation of the Fourteenth Amendment.

140. Knowing that they were engaging in wrongful discrimination and retaliation against
Plaintiff, GIGANTE, HART; CROWLEY, and JOHN DOES 1-10 each agreed to continue the
abusive and wrongful treatment against him and each failed to prevent those wrongful actions and
failed to intervene to stop them from happening or to stop them from continuing.

141. Asadirect result of said acts, Plaintiff has suffered, and continues to suffer, loss of
income, loss of wages, loss of benefits, loss of retirement benefits, loss of status, loss of
opportunities, loss of title, distress, humiliation, embarrassment, psychological trauma, and damage
to his reputation as alleged in the preceding paragraphs of the within Complaint.

142. That by reason of the foregoing, Plaintiff Serrata has been subjected to economic
losses and psychic injury, distress, pain, suffering, loss of self-esteem, self-doubt, disgrace, public

humiliation, embarrassment, inconvenience, anxiety and frustration, and, thus, has been damaged

33
in excess five million ($5,000,000.00) dollars, as well as punitive damages, costs and attorney's fees.

AS AND FOR THE FOURTH COUNT
42 U.S.C. § 1983 —- MUNICIPAL VIOLATIONS

143. The Plaintiff repeats, reiterates, and re-alleges each allegation contained in
paragraphs 1 through 142 of this Complaint with the same force and effect as though fully set forth
herein.

144. According to an email dated May 9, 2019 from Carolyn Weiss, Senior Trial Attorney,
Employment Litigation Section Civil Rights Division, the United States Justice Department
“conducts monitoring of the Suffolk County Police Department ("SCPD") pursuant to a consent
decree that was entered in U.S. v. Suffolk County E.D.N.Y. 83-C-2737). That consent decree is
grounded in Title VI of the Civil Rights Act of 1964, as amended. Specifically, the consent decree,
which is a publicly filed document, covers disparate treatment and disparate impact discrimination
scope of the consent decree, [the Justice Department] reviews the SCPD’s employment practices
through the lens of equal employment opportunity based on race, ethnicity and gender.”

145. That Consent Decree was approved and entered by the Court on September 12, 1986.
In the Consent Decree, while the County expressly denies that it had discriminated against women,
Blacks or Hispanics, it acknowledges that certain ofits selection criteria and personnel practices and
the substantial under representation of women, Backs and Hispanics in the SCPD could support an
inference that discrimination had occurred. This covered hiring and promotions.

146. TheConsent Decree expressly prohibits the County (including SCPD) from engaging
in any further discrimination (Decree, { 2), requires monitoring by the United States of the County's

compliance with the Decree (Decree, {fj 32-35), and provides that the Court retain jurisdiction of the

34
United States’ action against the County for the purpose of implementing the relief provided in the
Decree, as well as "to effectuate Suffolk County's full and complete compliance with Title VII."
(Decree, J 37)

147. In addition, Suffolk County and the SCPD has been and continues to be the subject
of a Federal Consent Decree which was entered into in the form of an Agreement on or about
January of 2014. The focus of this Agreement was on serious shortcomings identified and confirmed
within the Suffolk County Police Department in its dealings, interactions and contacts with members
of the Hispanic/Latino communities of Suffolk County.

148. Part of that Agreement was focused on ensuring that “SCPD will maintain
implementation of a comprehensive policy prohibiting discrimination, including the denial of
services, on the basis of race, color, ethnicity, national origin, religion, or sexual orientation in the
SCPD police practices.”

149.” Further, that Agreement between Suffolk County and the United States Justice
Department required that the “SCPD will maintain and implement a policy that promotes bias-free
policing and equal protection in its hiring, promotion, and performance assessments processes.
Officers who have a history of engaging in biased policing practices will not be entitled to
promotional opportunities, except as required by collective bargaining laws and Civil Service Law,
rules and regulations.”

150. Defendants COUNTY and DEPARTMENT, acting under color of law, and through
their employees, servants, agents and designees, have engaged in a policy, custom, and/or condoned.
a longstanding practice, which has deprived Plaintiff and other female employees ofrights, privileges

and immunities secured by the Fourteenth Amendment, Title VI, Title VII, and the 42 U.S.C. §1981.

35
These actions were, and continue to be, condoned by COUNTY policy makers, including but not
limited to, Defendant COUNTY, Defendant DEPARTMENT, and GIGANTE, CROWLEY and
JOHN DOES 1-10.

151. Defendants, intentionally and knowingly, as an act of discrimination based on race,
color and ethnicity has engaged in a practice and pattern in failing to treat Latino officers and
detectives fairly and in a non-discriminatory way with regard to hiring, promotions and transfers,
such as the Plaintiff, within the DEPARTMENT because of their race, color and ethnicity .
Defendants also engaged in a pattern and practice of retaliating against officers who oppose
discriminatory, abusive, violative treatment, especially Black and Brown officers like Plaintiff for
his protestations to race, color and ethnicity based discrimination.

152. Defendants COUNTY and DEPARTMENT were further aware of the systematic

practice of unlawful race, color and ethnicity based discrimination within the DEPARTMENT, yet

~~ failed to address, remedy; or change said systematic practices, which work to the detriment of ——

Plaintiff Serrata and other persons situated similarly.

153. Defendants, intentionally and knowingly materially altered the terms and conditions
of Plaintiff's employment in retaliation for protesting discriminatory practices within the
DEPARTMENT. Defendants COUNTY and DEPARTMENT were further aware of the systematic
practices of unlawful race, color and ethnicity discrimination within the DEPARTMENT, yet failed
to address, remedy, or change said discriminatory practices.

154. Defendants COUNTY and DEPARTMENT failed to adequately train or supervise
their upper-level supervisors; specifically, Defendants COUNTY and DEPARTMENT failed to

adequately train supervisors on discrimination laws, and failed to exercise adequate supervision over

36
supervisors in order to ensure that discrimination laws were respected.

155. COUNTY and DEPARTMENT have engaged and continue to engage in hiring
practices, promotion practices and providing of job opportunities which discriminate against Black
and Brown persons. In the hiring process, which then leads to promotions in the past five years,
1,419 Black applicants for the SCPD produced only 16 Black officers in the four years after a 2015
test. The number Latino officers hired continues to be inconsistent.

156. These discriminatory acts committed by Defendants COUNTY and DEPARTMENT,
and by INDIVIDUAL DEFENDANTS, who were responsible for policy decisions and the
enforcement thereof, Plaintiff suffered, and continues to suffer, diminished employment, loss of
income, loss of other employment benefits, and has suffered and continues to suffer distress,
humiliation, and embarrassment.

157. Defendants’ acts of ongoing race, color and ethnicity based discrimination were
intended to subjugate Plaintiff Serrata. By-so acting, Defendants -have willfully. violated the
constitutional rights guaranteed to Plaintiff Serrata and similarly situated persons by the Fourteenth
Amendment.

158. Asadirect result of said acts, Plaintiff has suffered, and continues to suffer, loss of
income, loss of wages, loss of benefits, loss of retirement benefits, loss of status, loss of
opportunities, loss of title, distress, humiliation, embarrassment, psychological trauma, and damage
to his reputation as alleged in the preceding paragraphs of the within Complaint.

159. That by reason of the foregoing, Plaintiff Serrata has been subjected to economic
losses and psychological injury, distress, pain, suffering, loss of self-esteem, self-doubt, disgrace,

public humiliation, embarrassment, inconvenience, anxiety and frustration, and, thus, has been

37
damaged in excess of five million ($5,000,000.00) dollars, as well as punitive damages, costs and
attorney's fees.

AS AND FOR THE FIFTH COUNT
42 U.S.C, § 1981

160. Plaintiff repeats and reiterates the allegations set forth in paragraphs 1 through 159
inclusive of this Complaint, with the same force and effect as though herein fully set forth.

161. The above discriminatory pattern and practice based on race and color by Defendant
COUNTY through their agents and employees violates 42 U.S.C. §1981 as amended by the Civil
Rights Restoration Act of 1991 (Publ. Law No, 102-406).

162, Asa direct and proximate result of said acts by GIGANTE, HART, CROWLEY,
SCPD, COUNTY and JOHN DOES 1-10, Plaintiff has suffered loss of employment and continues
to suffer loss of income, and has suffered and continues to suffer emotional distress, humiliation,
_ great expense, embarrassment, and damage to his reputation.

163. Because of Plaintiff's color, race and ethnicity he has been subjected to different,
disparate, and abusive mistreatment as detailed above and has been treated differently than white
individuals.

164. Asadirect result of said acts, Plaintiff has suffered, and continues to suffer, loss of
income, loss of wages, loss of benefits, loss of retirement benefits, loss of status, loss of
opportunities, loss of title, distress, humiliation, embarrassment, psychological trauma, and damage
to his reputation as alleged in the preceding paragraphs of the within Amended Complaint.

165. That by reason of the foregoing, Plaintiff Serrata has been subjected to economic
losses and psychological injury, distress, pain, suffering, loss of self-esteem, self-doubt, disgrace,

public humiliation, embarrassment, inconvenience, anxiety and frustration, and, thus, has been

38
damaged in excess of five million ($5,000,000.00) dollars, as well as punitive damages, costs and
attorney's fees.
AS AND FOR A SIXTH COUNT CAUSE OF ACTION
PLAINTIFF IS A WHISTLE BLOWER UNDER THE FEDERAL FALSE CLAIMS ACT
AND CIVIL SERVICE LAW §75-b

166. Plaintiff repeats and reiterates the allegations set forth in paragraphs 1 through 165
inclusive of this Complaint, with the same force and effect as though herein fully set forth.

167. Plaintiff, as a Suffolk County Police Officer and public employee, is protected from
retaliation as a Whistleblower by Civil Service Law §75-b and under Section 3730(h) of the False
Claims Act.

168. On June 12, 2019, Plaintiff was asked, and consented, to provide testimony at the
Government Operations, Personnel, Housing & Information Technology Committee of the Suffolk
County Legislature (hereinafter “Suffolk County Legislature”) while employed by COUNTY and
~ SCPD regarding discriminatory employment practices of Suffolk County and SCPD: His agreement
to come forward was his good faith reasonable belief that the Defendants were committing fraud,
abusing and manipulating the hiring promotion process in violation of law, rule, regulations and
agreement with the Federal Justice Department.

169. Plaintiff's appearing as part of a special investigation done by Joe! Weiss, Esq. was
outside the chain of command and did not result in Plaintiff reporting to or disclosing information

to members of the SCPD, but members of a completely different branch of the Suffolk County

government.

39
170. The disclosure of the information relating to the abuses and problems of the hiring
and promotional process to the Special Counsel and the testimony provided to the Suffolk County
Legislature disclosed violations of Federal Consent Decrees, laws, rules, and regulations, both State
and Federal. Plaintiff was engaged in activity that could reasonably lead to the filing of a False
Claims Act claim (his investigation and testimony into “improper” hiring and promotion of S.
Gigante), that GIGANTE, HART and CROWLEY knew about this activity, and thereafter Plaintiff
faced retaliation, the refusal to transfer him and promote Plaintiff to positions for which he was
clearly qualified and did so by providing the positions to less qualified White persons as a result.

171. Additionally, Plaintiff, at great risk to himself engaged in exposing and hopefully
deterring the abuse of the hiring and promotion process and the violating of the Consent Decrees and
laws governing non-discrimination which had been mandated by the United States Justice
Department and it was Plaintiff's purpose to expose and deter such future abuses through his
investigation, inquiries, complaints, and his testimony which addressed gross mismanagement of the
hiring, promotion, interview and selection processes.

172. Further, the testimony about his treatment and the selection process which allowed
the rules and laws to be violated demonstrated an abuse of authority, power and office within the
SCPD. Plaintiff's testimony also uncovered activity and abuses that were a substantial and specific
danger to public health and/or safety,

173. Plaintiffs testimony before the Suffolk County Legislature as to the improper and
discriminatory employment practices of COUNTY and SCPD was based on his personal experience,
personal knowledge, and his reasonable belief that the promotion of an unqualified, Caucasian

relative of the Chief of Police, rather than the more qualified Plaintiff and other police officers of

40
color, was unjust, a violation of law, a violation of the rules and regulations of the County, a
violation of prior consent decrees under which the County was operating, and addressed

discriminatory, and gross mismanagement of the COUNTY and SCPD, which also included a

decrease in the safety to the public and overall effectiveness of the SCPD.

174. Civil Service Law §75-b states in pertinent part:

2. (a) A public employer shall not dismiss or take other disciplinary or other
adverse personnel action against a public employee regarding the
employee's employment because the employee discloses to a governmental
body information: (I) regarding a violation of a law, rule or regulation
which violation creates and presents a substantial and specific danger to the
public health or safety; or (ii) which the employee reasonably believes to
be true and reasonably believes constitutes an improper governmental
action. “Improper governmental action” shall mean any action by a public
employer or employee, or an agent of such employer or employee, which is
undertaken in the performance of such agent's official duties, whether or not
such action is within the scope of his employment, and which is in violation

of any federal, state or local law, rule or regulation.

175. ; Plaintiffs whistleblower testimony before the Suffolk County Legislature was not
made through the normal channels of SCPD, was not made to the wrongdoers which he exposed and
was not made as part of his normal duties. In fact, disclosures Plaintiff made were about his
application for his own promotion and advancement and about his mistreatment in the process by
Defendants and was made outside of normal channels. Further, his appearing and testifying before
the Suffolk County Legislature was not part of his function as a Detective Sergeant and was outside
ofhis normal duties. Therefore his disclosures of wrongdoing are clearly protected and Defendants
are prohibited from taking the adverse personnel actions which they have taken in response.

176. Defendants GIGANTE, HART, CROWLEY, SUFFOLK and SCPD were aware that

Plaintiff provided his testimony before the Suffolk County Legislature.

4]
177. 31 U.S.C.A. § 3730(h) provides relief from retaliatory actions and reads:
-Any employee, contractor, or agent shall be entitled to ail relief necessary to make that
employee, contractor, or agent whole, if that employee, contractor, or agent is discharged,
demoted, suspended, threatened, harassed, or in any other manner discriminated against in
the terms and conditions of employment because of lawful acts done by the employee,
contractor, agent or associated others in furtherance of an action under this section or other
efforts to stop 1 or more violations of this subchapter.

178. Mr. Serrata has suffered and continues to suffer the retaliation from Defendants for
his disclosure to the Suffolk County Legislature of Defendants discriminatory employment practices
which include and are not limited to, constructive demotion, failure to promote, deprivation of
overtime, failure to abide by Governor Cuomo’s COVID-19 protocols, attempts to devalue Mr.
Serrata’s decision making and supervisory skills, and failure to cover medical expenses after a work

related injury.

179. Following his June 2019 testimony, Mr. Serrata applied for three (3) transfers in
rapid succession, March 2™, 16" and 23% of 2020 for Detective Sergeant Homicide, Detective
Sergeant Narcotics, and Detective Sergeant Homicide, respectively. These transfers, while still
maintaining the rank of Detective Sergeant, were effectively promotions in many other senses of the
word promotion. There was an increase in compensation, opportunities for greater overtime, higher
prestige, greater opportunity to benefit the public, and were all part of a Special Command to which

Mr. Serrata has not been allowed entry.

42
180. In each instance a less qualified Caucasian individual was selected for the position.
In each instance Defendant GIGANTE reviewed and signed Mr. Serrata’s application with the full
knowledge that Mr. Serrata testified to the discriminatory employment practices of which GIGANTE
was part, In each instance, all Defendants were aware that Mr. Serrata testified before the Suffolk
County Legislature. In each instance Mr. Serrata continued to face the same abuse which not only
was a discriminatory employment practice, but a pure act of retaliation.

181. Inatleast one instance, Defendant CROWLEY in response to Mr. Serrata’s transfer
application request to Detective Sergeant in Narcotics wrote to Chief of Detectives, Defendant
GIGANTE. In that correspondence, CROWLEY falsely stated that Mr. Serrata had no direct
experience in narcotics investigations. Both CROWLEY and GIGANTE, along with all Defendants
either are, or should be, aware of Mr. Serrata’s twenty-one year work history with COUNTY and
SCPD and the substantial amount of work Mr. Serrata has done in narcotics.

182, When Mr. Serrata formally objected to this mischaracterization in writing,
CROWLEY refused to acknowledge the validity of Mr. Serrata’s work and instead attempted to
minimize Mr. Serrata’s work by calling it narcotics related and ultimately claiming his (Crowley’s)
statement of no direct experience was relevant and accurate. CROWLEY added that he recognizes
Mr. Serrata’s “varied police experience”, and reluctantly says Mr. Serrata is worth consideration.
However, the damage is done as it will now be falsely asserted that Mr. Serrata has no experience

in narcotics, thus reinforcing the structure to continue keeping Mr. Serrata from the more lucrative

positions his White counterparts are given.

43
183. Defendant CROWLEY has continued to require additional and more documentation
in order for Plaintiff to seek and obtain payment for his overtime hours worked, This treatment is
unique to Plaintiff and is not required of other White Detectives. This treatment is condoned and
accepted by GIGANTE, HART, SCPD and the COUNTY, all of whom authorized these actions and
took no action to prevent them.

184, CROWLEY has purposefully withheld approval and the granting of authority for
Plaintiff to be paid his overtime pay despite his paperwork, which is in excess of what others are
required to file, being provided and filed in a timely and prompt fashion.

185. Defendant CROWLEY, in taking these actions, intentionally sought to and is seeking
to impact Plaintiffs's financial well being and further harm plaintiff knowing that he has complained
and raised issues about mistreatment, discrimination and retaliation. This withholding of Plaintiff's
overtime pay is not consistent of how White Detectives and Officers have been treated.

186. Furthermore, wher Mr. Serrata calls in to CROWLEY ‘to report overtime: -
assignments, as per procedure, instead of merely documenting and approving the call, CROWLEY
often falsely lists the call as a call for supervision. This overdocumentation and paper trail not only
prevents Mr. Serrata from receiving his earned overtime pay, but diminishes Mr. Serrata as a person.
CROWLEY is creating a false narrative that Mr. Serrata is seeking supervisory assistance in matters
in which he is not. This type of reporting weakens the stature of Mr. Serrata as he continues to seek
advancement in SCPD. This false reporting also brings into question Mr. Serrata’s honesty as Mr.
Serrata is claiming overtime, not unlike other persons, while his direct supervisor is claiming the call

was for supervisory assistance.

44
187. Upon information and belief, this treatment by CROWLEY is and was known by
GIGANTE, HART, SCPD and the COUNTY who all authorized these actions and took no action
to prevent them.

188. On April 26, 2021, Detective Sergeant Serrata was scheduled to work his normal
9:00 A.M. to 5:00 P.M. shift, when he received a work related phone call at 4:15 A.M. from Sergeant
Bender. The cali advised Mr. Serrata of a Grand Larceny where evidence was recovered at three
separate locations. Mr. Serrata issued orders to maintain the scene as per protocol, instructed
Detectives Turansky and Maynes to respond and headed to the scene himself. Mr. Serrata was then
working in his capacity as a SCPD Detective Sergeant.

189. Enroute to the scene while stopped at a light, Mr. Serrata was rear ended causing
him to sustain injuries to his head, neck and back. He was transported to Stony Brook Hospital
where he was treated for his injuries and later released.

190. Thereafter on May 17, 2021, Defendants, in their continued retaliation against Mr.
Serrata, declared that the accident involving Mr. Serrata on his way to a crime scene after receiving
a call and issuing orders was not work related, and closed his workers compensation case thereby
causing Mr. Serrata to incur medical bills for performing his job function.

191. Upon information and belief, this treatment by Defendants is and was known by
GIGANTE, HART, SCPD, the COUNTY and JOHN DOES 1 - 10 who all authorized these actions
and took no action to prevent them.

192. Asadirect result of said acts, Plaintiff has suffered, and continues to suffer, loss of
income, loss of wages, loss of benefits, loss of retirement benefits, loss of longevity, loss of status,

loss of opportunities, distress, humiliation, embarrassment, emotional trauma, and damage to his

45
reputation as alleged in the preceding paragraphs of the within Complaint.

193. That by reason of the foregoing, Plaintiff Serrata is now suffering and will continue
to suffer irreparable injury and monetary damages has been subjected to economic losses and
emotional injury, distress, pain, suffering, loss of self-esteem, self-doubt, disgrace, public
humiliation, embarrassment, inconvenience, anxiety and frustration, and, thus, has been damaged
in excess of five million ($5,000,000.00) dollars, as well as costs and attorney's fees.

AS AND FOR THE SEVENTH COUNT
NYS HUMAN RIGHTS LAW, EXECUTIVE LAW ART. 15 §§ 296 and 290 FOR
DISCRIMINATION AND RETALIATION AGAINST COUNTY, SCPD, GIGANTE,
HART, CROWLEY and JOHN DOES 1-10

194. Plaintiff repeats and reiterates the allegations set forth in paragraphs 1 through 193
inclusive of this Complaint, with the same force and effect as though herein fully set forth.

195. Asa direct and proximate result of said acts by GIGANTE, HART, CROWLEY,
~ SCPD, COUNTY and JOHN DOES 1-10, Plaintiff has suffered loss of employment and continues
to suffer loss of income, and has suffered and continues to suffer emotional distress, humiliation,
great expense, embarrassment, and damage to his reputation.

196. Plaintiff is and continues to be qualified for each and every position he as sought to
be promoted into. He as been the victim of discrimination based on his race, color and ethnicity and
retaliation in no less than five (5) different promotional positions or transfers for which he was
qualified.

197. Plaintiff sought to be promoted into assignments and units, however he was denied

those positions and Caucasian persons with lesser qualifications were afforded those slots. Those

position and person to whom they were provided, include but are

46
not limited to:

NAME POSITION
- Ron Leli Homicide Division
- Sean Hanley Narcotics Division
- Greg Schlere Narcotics Division
- Joseph Isnardi Homicide Division
- Salvatore Gigante District Attorney Section

198. The act of repeatedly bypassing Mr. Serrata, through the promotions of others,
including Officers Gigante, Handley, Leli, Isnardi, and Schlere to Detective Sergeants in Specialized
Units is humiliating and embarrassing when the entire Police Department is aware that Mr. Serrata
is the better performing officer and has not been selected for Promotion because he is Latino and not
Caucasian.

Oe 199. Plaintiff has been subjected to differential treatment based on his-race, color and
ethnicity and has been the victim of retaliation for his opposition to discrimination and wrongful
treatment of himself and other persons of color, including but not limited to Latino persons.

200. Asa direct result of said acts, Plaintiff has suffered and continues to suffer loss of
income, Plaintiff suffered loss of other employment benefits and continues to suffer distress,
humiliation, embarrassment as a result of the differential and discriminatory treatment and hostile
work environment.

201. Asa direct result of aforementioned acts, Plaintiff has been deprived of his rights,
deprived of his freedoms, physically and mentally harmed. Plaintiffhas been forced to seck redress

in the courts rather than capitulating to the previously mentioned abuse, ridicule, and discrimination.

47
202. Plaintiff has been subjected to humiliation, ignominy, loss of title/status, untimely
removal from his position, and removal from his assignment. As a result, Plaintiff has experienced
a diminution in his quality of life.

203. Plaintiff was refused status, transfer, benefits, resources and trust awarded to other
employees who were similarly situated, excepting the fact that they are not Black, Brown or Latino.
Were Plaintiff a white person, rather than a Brown Latino man, he would not have been subjected
to the adverse employment actions, denial of promotions, denials of transfer, subjected to low
paying work assignments, falsely advised that he had no basis to complain, and retaliated against and
subjected to the intense abuse and humiliation that continues.

204.  Plaintiffhas incurred incidental fees/damages, loss of pay, loss of benefits, and other
damages/ injuries dueto GIGANTE, HART, CROWLEY, SCPD, COUNTY and JOHN DOES 1-

10's unlawful discrimination.

205. Further, once Plaintiff protested such unequal ‘and unlawful treatment, Defendants -

GIGANTE, HART, CROWLEY, SCPD, COUNTY and JOHN DOES 1-10 through their agents,
employees and servants, retaliated against him by creating and continuing his harmful placement,
denying him advancement and promoting less qualified Caucasian persons over him and, subjecting
Plaintiff to more and greater financial and emotional harm.

206. Asadirect result of said acts, Plaintiff has suffered, and continues to suffer, loss of
income, loss of wages, loss of benefits, loss of retirement benefits, loss of longevity, loss of status,
loss of opportunities, distress, humiliation, embarrassment, emotional trauma, and damage to his

reputation as alleged in the preceding paragraphs of the within Complaint.

48
207. That by reason of the foregoing, Plaintiff Serrata is now suffering and will continue
to suffer irreparable injury and monetary damages has been subjected to economic losses and
emotional injury, distress, pain, suffering, loss of self-esteem, self-doubt, disgrace, public
humiliation, embarrassment, inconvenience, anxiety and frustration, and, thus, has been damaged
in excess of five million ($5,000,000,00) dollars, as well as punitive damages, costs and attorney's
fees.

PRAYER FOR RELIEF
Wherefore, based on the foregoing, Plaintiff requests judgment as follows:

a. First Cause of Action: in excess of five million ($5,000,000.00) dollars as well as
other damages, costs and attorney's fees.

b. Second Cause of Action: in excess of five million ($5,000,000.00) dollars as well as
other damages, costs and attorney's fees.

c. Third Cause of Action: in excess of five million ($5,000,000.00) dollars as well as
punitive damages, costs and attorney's fees.

d. Fourth Cause of Action: in excess of five million ($5,000,000.00) dollars.as well as
other damages, costs and attorney's fees.

€. Fifth Cause of Action: in excess of five million ($5,000,000.00) dollars as well as
punitive damages, costs and attorney's fees.

f. Sixth Cause of Action: in excess of five million ($5,000,000.00) dollars as well as
punitive damages, costs and attorney's fees.

g. Seventh Cause of Action: in excess of five million ($5,000,000.00) dollars as well
as punitive damages, costs and attorney's fees.

h. Attorney's fees and costs, pursuant to 42 U.S.C. § 1988 and 42 U.S.C. § 2000e-5(k)
and other fee and costs statutes;

i. A declaratory judgment stating that Defendants wilfully violated Plaintiff's rights
secured by federal and state laws as alleged herein;

49
j. Injunctive relief: an injunction requiring Defendants to correct all present and past
violations of federal and state law as alleged herein; to enjoin the Defendants from
continuing to act in violation of federal and state law as alleged herein; and to order
such other injunctive relief as may be appropriate to prevent any future violations of
said federal and state laws; and

k. An Order granting such other legal and equitable relief as the court deems just and
proper.

PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: Hempstead, New York
June 29, 2021

 
    
   

LAW-SOFFICES OF
DERICK K. BR

FREDERICK K. BREWINGTON
Attorneys for Plaintiff

556 Peninsula Boulevard

Hempstead, New York 11550

(516) 489-6959

50
